Examiner’s Comment/Claim Interpretation
The Examiner conducted an interview with Applicant’s representative, Michael Hamlin, on 6/8/2022 to discuss the meaning of the claimed rib/ribs of claims 2, 17, 19-20 and their respective dependents. The Examiner understood from the drawings and claims that the claimed ribs are meant to refer to elements that are located on the collar of the syringe carrier. Applicant’s representative indicated that these were the claimed features. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 6/13/2022.

Claim 2, line 8 is amended as follows:  “to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe relative to the syringe”

Claim 17, line 11 is amended as follows:  “barrel of the syringe and configured to contact a distal end of the barrel of the syringe to restrict distal axial movement of the”

Claim 20, line 8 is amended as follows:  “to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe relative to the syringe”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/3/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 2, 17, 19 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a distal end region of the elongate body comprising at least one inwardly extending projection configured to be disposed in a gap formed between a rigid needle shield of the syringe and the barrel of the syringe and configured to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the syringe carrier, and wherein first and second radial protrusions extend radially outward from the collar, and each of the first and second radial protrusions comprises elongate ribs that extend parallel to one another, as recited in claims 2 and 17; the feature of an autoinjector comprising a housing and a syringe carrier having a distal end region of the elongate body comprising at least one inwardly extending projection configured to be disposed in a gap formed between a rigid needle shield of the syringe and the barrel of the syringe and configured to contact the syringe to restrict distal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the syringe carrier, and wherein first and second radial protrusions extend radially outward from the collar, and each of the first and second radial protrusions comprises elongate ribs that extend parallel to one another, as recited in claim 19; or the feature of a distal end region of the elongate body comprising at least one inwardly extending projection configured to be disposed in a gap formed between a rigid needle shield of the syringe and the barrel of the syringe and configured to contact a distal end of the barrel of the syringe to restrict distal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the syringe carrier, and wherein first and second radial protrusions extend radially outward from the collar, each of the first and second radial protrusions comprises an elongate rib that extends in a plane perpendicular to a longitudinal axis of the syringe carrier, and an outer diameter formed by the elongate ribs of the first and second radial protrusions forms a maximum outer diameter of the syringe carrier, as recited in claim 20, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Patent No. 5,925,032 to Clements, which discloses a syringe carrier (holder 10) comprising: an elongate body (formed by halves 12 and 13) comprising a collar (collar/barrel 11) at a proximal end of the elongate body, the collar (collar/barrel 11) configured to allow a syringe (syringe 26) to be inserted distally through the collar (collar/barrel 11), the elongate body defining a recess configured to receive a barrel of the syringe (recess formed in the interior of the halves 12 and 13, see Figs. 3-4), the elongate body defining a slot extending proximally from a distal end of the elongate body (gap between halves 12 and 13, see Fig. 4), a distal end region of the elongate body comprising at least one inwardly extending projection (legs of c-shaped end 31) configured to contact the syringe (at the needle assembly) to restrict distal axial movement of the syringe (syringe 26) relative to the syringe carrier (holder 10) when the syringe (syringe 26) is disposed in the syringe carrier (holder 10), and wherein first and second radial protrusions (formed by half rings 14 and 15) extend radially outward from the collar (collar/barrel 11), and each of the first and second radial protrusions (formed by half rings 14 and 15) comprises elongate ribs that extend parallel to one another (ribs prongs 29 on ring half 14 and prongs 19 on ring half 15), but Clements does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783